RESOLUCIÓN DEL TRIBUNAL.
Alegándose en la anterior solicitud como único motivo de error la equivocada interpretación de un precepto de dere-cho sustantivo y no de procedimiento ni de jurisdicción, de acuerdo con nuestras resoluciones en los casos de Núñez v. Juez de Distrito (pág. 199); Axtmayer v. Aldrey (pág. 643); y Martínez v. Soto Nussa (pág. 697), que se encuentran en el tomo 14 de las Decisiones de Puerto Rico.
Se desestima la solicitud para que se expida el auto de certiorari que se interesa.

Desestimada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf, del Toro y Aldrey.